Citation Nr: 0012393	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $5,923.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  The veteran died on December [redacted], 1994.  The 
appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision from the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico VA Regional Office (RO), which denied a waiver in the 
amount of $5,923.  The appellant requested and was scheduled 
for a hearing at the RO.  The appellant failed to report; 
thereafter, the appellant canceled her hearing request.

The Board notes that the appellant, in a March 1999 
statement, raised the issue of clear and unmistakable error 
on the part of the RO in not excluding her children's income 
in determining her award of VA death pension.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a decision, notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether the appellant's 
claim has been addressed.


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits in 
January 1995.

2.  The RO notified the appellant in several subsequent award 
notifications, that her continued eligibility for death 
pension benefits was based on income and that she should 
notify the VA of any changes in income. 

3.  In June 1997, the appellant reported that she had and her 
dependent children began receiving benefits from the deceased 
veteran's retirement in January 1995.

4.  In November 1997, the appellant's death pension benefits 
were reduced effective January 1, 1995, based on the 
appellant's receipt of additional income.  This action 
created an overpayment.

5.  The appellant's failure to submit information regarding 
the change in her income does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith. 


CONCLUSION OF LAW

The overpayment was not due to the appellant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$5,923 would not be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requested waiver of the debt as recovery would 
cause undue financial hardship.  The Committee denied waiver 
on the basis that recovery would not be against the 
principles of equity and good conscience.  The Board agrees.  

An appellant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (1999).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(1999).

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1999) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  The recovery of any 
payment may not be waived if there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking a waiver of the recovery of the payment.  On review 
of the record, the Board finds that the appellant's failure 
to submit information regarding the change in dependent 
status does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith 
Therefore, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a)(West 1991).  However to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1999).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1999).

The appellant was awarded death pension benefits in January 
1995.  In several award letters, including one sent in 
January 1995, the appellant was advised of her responsibility 
to promptly notify the VA of any changes in income, that 
income included payment from any source, included income from 
the family, and that failure to do so may result in the 
creation of an overpayment.  The evidence of record reveals 
that the appellant had previously notified the VA of changes 
in Social Security income.

In a June 1997 letter, the appellant advised that she and her 
children began receiving monthly pension benefits from her 
deceased husband's retirement in January 1995 and that this 
income amount would not change.  Subsequently, in November 
1997, the RO adjusted the appellant's award effective January 
1, 1995, and the appellant was notified that the amount of 
the overpayment was $5,923.  

The Board finds that the overpayment of VA death pension 
benefits in the amount of $5,923 was solely the consequence 
of the appellant's own actions in not promptly reporting the 
pension benefits she and her children received from her 
deceased husband's retirement in January 1995 and was thus 
properly created.  Thus, as the appellant failed to provide 
necessary information and was aware of her obligation to 
notify the VA promptly as to changes in income, the Board 
finds that the appellant was at fault in the creation of the 
overpayment.  

In December 1997, the appellant requested waiver of the 
recovery of the overpayment stating that she did not 
understand that the retirement pension was countable income 
and requesting waiver of the debt as recovery would cause 
undue financial hardship.  A December 1997 financial status 
report reflected that the appellant's total monthly family 
income was $1124, which included $358 from Social Security, 
$408 in other retirement, and additional $358 in other 
pension.  Total monthly expenses totaled approximately $1623, 
which included $450 for food, $45 for utilities, $453 for 
other itemized living expenses and installment contracts and 
other debts.  It was reported that the appellant had $5,000 
in cash in the bank.  In an amended financial status report, 
submitted in April 1998, the appellant reported that total 
monthly family income was $389.30, consisting of 102.15 in 
retirement and $185 in pension for herself and $102.15 for 
one of the children and that total monthly expenses were 
$650, including $250 for food, $50 for utilities, $200 for 
medicine, $50 for home repairs, and $50 for clothing.  It was 
reported that there was no cash in the bank.  The Board notes 
that the appellant had previously reported in June 1997 
letter that she received $204.30 in retirement benefits from 
her deceased husband's retirement and that each child 
received $102.30 and that these amounts would not change.  
Additionally, according to November 1997 and March 1998 VA 
award letters, the appellant was receiving $369 in death 
pension benefits effective from December 1997.  Thus, it does 
not appear that the appellant's amended financial status 
report included, at the very least the VA pension income.  
The Board notes that one of the appellant's children 
celebrated her 18th birthday during this period, thus 
reaching the age of majority.  In doing so, this may result 
in the loss of some income; however, it does not account for 
the substantial reduction in income as reported by the 
appellant in the April 1998 financial status report.  The 
Board is aware that these forms can be unclear about what 
income to include and it is possible that the appellant 
forgot to add in her VA pension.  Thus, giving the appellant 
the benefit of the doubt and adding in this additional VA 
income, the appellant's monthly income would be approximately 
$748, and thus would exceed expenses by approximately $100.  
Accordingly, based on the evidence of record, the Board finds 
that collection of this debt would not deprive the appellant 
or her family of the basic necessities or otherwise violate 
the standard of equity and good conscience.   
 
The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of the program was to make payments to surviving 
spouses in need.  As she receives additional income, this 
income must be factored in to determine the amount to which 
she is entitled.  Therefore, the Board finds that to recover 
the overpayment of such benefits does not nullify the 
objective of the payment.  The Board further finds that the 
evidence does not show that the appellant incurred a legal 
obligation or changed her position to her detriment in 
reliance upon the receipt of VA benefits.  The evidence shows 
that the appellant makes several payments on installment 
contracts and other debts.  The appellant is expected to 
accord a Government debt the same regard given any other 
debt.

Moreover, the Board concludes that a grant of waiver of 
recovery would result in unfair gain to the debtor.  To waive 
$5,923 that has been overpaid to her, and to which she has 
not shown that she is entitled, would clearly result in an 
unfair gain to her and would be contrary to equity and good 
conscience.  Accordingly, the Board finds that it is not 
contrary to equity and good conscience to deny the 
appellant's claim of entitlement to waiver of recovery of the 
overpayment in the original amount of $5,923.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 (1999).



ORDER

Entitlement to waiver of the recovery of VA death pension 
benefits in the amount of $5,923 is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

